REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders of Marketfield Fund and Board of Trustees of Trust for Professional Managers: In planning and performing our audit of the financial statements of Marketfield Fund ( the “Fund”), one of the diversified series constituting Trust for Professional Managers, as of December 31, 2009 and for the period from June 1, 2009 to December 31, 2009, in accordance with the standards of the Public Company Accounting Oversight Board (United States), we considered the Fund’s internal control over financial reporting, including controls over safeguarding securities, as a basis for designing our auditing procedures for the purpose of expressing our opinion on the financial statements and to comply with the requirements of Form N-SAR, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting.
